Exhibit 10.3
Basic Terms

                 
Client:
  Clean Wind Energy   Suite:   Office Suites PLUS at Annapolis
 
  Attn: Steve Sadle       Attn: Karen Symos
 
              1997 Annapolis Exchange Pkwy Suite 300
 
              Annapolis, MD 21401
 
               
Telephone number:
          Telephone number:   410-972-4700
E-mail address:
          E-mail address:   kesymos@officesuitesplus.com
 
               
Billing Address:
  (Same)        
(if different)
               
 
               
Telephone number:
               
E-mail address:
               
 
               
Term:
  Start Date: November 1, 2010   End Date: October 31, 2011
 
               
Notice Date:
  August 31, 2011        
 
               
Office Number:
  365 and 362        
Maximum occupants:
  2            

              Professional Office   Monthly Fees:   Package Value  
Package:
       
2 Professional office
  $ 2,698.00  
Estimated tax
  $ 42.96  
 
     
Total
  $ 2,740.96  
 
     
 
       
Services:
       
2 Furniture package(s)
  Included  
2 Telephone answering
  Included  
2 High-speed Internet access
  Included  
8 Meeting room hours
  Included  

                  Breakdown of Recurring Monthly Fees   Period   Discount    
Monthly Fees*  
11/01/2010 to 11/30/2010
  $ (1,548.00 )   $ 1,150.00  
12/01/2010 to 10/31/2011
  $ (398.00 )   $ 2,300.00  

                         
Due upon execution of Agreement:
                       
Initial Programming and Installation
  $ 600.00     Included Discount:   $ (258.00 )
Services Retainer
  $ 2,300.00     Included Discount:   $ 398.00  
First Month’s Fee
  $ 1,150.00                  
Tax on first Month’s Fee
  $ 42.96                  
 
                     
Total
  $ 4,092.96                  
 
                     

      *  
Excludes sales, use and/or other applicable tax.

Form BT-0902

         
 
  /s/ Stephen Sadle 10/20/10
 
       
 
  Client Initial   Date

 

